Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set
forth in 37 CFR 1.17(e), was filed on 08/02/2019 in this application after final rejection.
Since this application is eligible for continued examination under 37 CFR 1.114, and the
fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office
action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on
04/12/2021 has been entered.
This office action is responsive to the amendment filed on 04/12/2021. As directed by the amendment: claims 25, 31-32, 45-46, and 51 are amended, claims 1-24 and 35-44 are canceled and new claims 50-51 are added.  Thus, claims 25-34 and 45-51 are presently under consideration in this application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
 	Applicant has appeared to invoke 35 U.S.C. 112(f) in claims 25 and 51.  The “a transmission assembly” recited in claims 25 and 51 is interpreted as to command signals for transmit and receive (see paragraph 27 publication of the application).  The “a receiver” recited in claims 25 and 51 is interpreted as to receive and decode the encoded control commands from the cable (see paragraph 11 publication of the application).  The “a circuit”, “a first circuit” and “a second circuit” recited in claims 25 
 	 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 25-29, 33-34, 45, 48-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Furman et al (2005/0199605) in view of Egawa (4975920).
 	For claim 25, Furman teaches a system (abstract) (fig.1-8) comprising: 
a transmission assembly  comprising a first  transceiver (the communication link that is transmitted from element 140 thru the cable 50) configured to encode control commands onto a carrier wave and to transmit (140 transmit the coded signal  ) the encoded control commands via the carrier wave at a first frequency via a weld cable (50 as shown in fig.1) connected between a welding power source (10) and a remote welding device (F) (par.28, lines 1-15) (fig.1) (examiner notes that the transmission system (140) transmit communication commands that is encoded signal from the power source to the wire feeder thru the cable and command signals have the unique code specific to the power source connected to the wire feeder  ); 
a second transceiver (130 receive the communication of coded signal from element 140) configured to receive and decode the encoded control commands from the weld cable (50 as shown in fig.1) (par.29) (examiner notes that the receiver (130) receives communication commands that is decoded signal from the power source to the wire feeder thru the cable and command signals have the unique code specific to the power source connected to the wire feeder) (par.28).

    PNG
    media_image1.png
    840
    408
    media_image1.png
    Greyscale

Furman fails to disclose that an LC tank circuit arranged at a first terminal of the power source and configured to increase impedance between the power source and the cable at the first frequency corresponding to the carrier wave, thereby improving signal quality of the encoded control commands.   
 Egawa teaches a similar power circuit communication, LC tank circuit (resonant circuit  or matching circuit 2 as shown in fig.2 and 3 is capable to provide the same functionality as applicant’s circuit since the structure are the same since the matching circuit configured to make sure that impedance from the power source is the same as the impedance at the receiver device by increasing the impedance in order to eliminate the impedance losses thru the cable 3) arranged at a first terminal of the power source (1 as shown in fig.2) and configured to increase impedance between the power source (1 as shown in fig.2) and the cable (communication link thru cable 3 as shown in fig.2) at the first frequency corresponding to the carrier wave, thereby improving signal quality of the encoded control commands and the receiver (col.4, lines 16-37). While the Egawa reference is silent on the teaching of increasing impedance between the power resistive effects  reduce the efficiency of the power or voltage in the cable by dissipating power in the resistances, the introduction of than LC tank circuit (with its own impedance introduced by the inductor and capacitor) inherently lead to an increase in the overall impedance of the whole system.  Furthermore, examiner notes that even though Egawa’s device is not welding power source device, however Egawa teaches of using power source to transmit and communicate with another device using cable and having LC circuit to match the impedance in order to make the load impedance seem to look like the source impedance.  Therefore, finding that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” device (method, or product) and the results would have been predictable to one of ordinary skill in the art.

Therefore, It would have been obvious to one ordinary skill in the art  at the time of invention was made to modify Furman’s the power circuit to include LC tank circuit as taught by Egawa in order to match an output impedance of an RF power source with an input impedance of remote device (Egawa, col.1, lines 63-64). 
 	For claim 26, Furman in view of Egawa, teaches the invention as claimed and as discussed above and Furman further teaches comprising a controller  (microprocessor controller 80) connected to the receiver (130)  and configured to process the control 

For claim 45, Furman in view of Egawa, teaches the invention as claimed and as discussed above ; except, wherein the LC tank circuit comprises a capacitor and inductor, wherein the first frequency corresponds to a peak impedance of the LC tank circuit, the LC tank circuit is tuned based on properties of the capacitor or the inductor. 
Egawa further teaches wherein the LC tank circuit (2 as shown in fig.2) comprises a capacitor (21 as shown in fig.2) and inductor (22 as shown in fig.2), wherein the first frequency corresponds to a peak impedance of the LC tank circuit, the LC tank circuit (8 as shown in fig.5) is tuned based on properties of the capacitor or the 
Therefore, It would have been obvious to one ordinary skill in the art  at the time of invention was made to modify Furman’s the power circuit to include the circuit is tuned based on properties of a capacitor or an inductor of the circuit as taught by Egawa in order to match an output impedance of an RF power source with an input impedance of remote device (Egawa, col.1, lines 63-64).

For claim 48, Furman in view of Egawa, teaches the invention as claimed and as discussed above and Furman further teaches wherein the remote welding device comprises a welding wire feeder (F as shown in fig.1).

For claim 49, Furman in view of Egawa, teaches the invention as claimed and as discussed above; except for, wherein the circuit is configured to increase the impedance at a termination of the weld cable at the frequency corresponding to the carrier wave.
Egawa further teaches wherein the circuit (8 as shown in fig.5) is configured to increase the impedance at a termination of the weld cable or cable (3 as shown in fig.5) at the frequency corresponding to the carrier wave (col.7, lines 45-53 and col.8, lines 23-35) (the impedance is increased or matched at the cable 3).
Therefore, It would have been obvious to one ordinary skill in the art  at the time of invention was made to modify Furman’s the power circuit to include resonant circuit as taught by Egawa in order to match an output impedance of an RF power source with an input impedance of remote device (Egawa, col.1, lines 63-64).

 For claim 50, Furman in view of Egawa, teaches the invention as claimed and as discussed above except for wherein the circuit is arranged on the weld cable.
Egawa further teaches wherein the circuit (matching circuit 2 as shown in fig.2) is arranged on the weld cable or cable (3 as shown in fig.2) (col.4, lines 1-2) (the matching circuit is connected to the cable as same applicant figure 7). 
Therefore, It would have been obvious to one ordinary skill in the art  at the time of invention was made to modify Furman’s the power circuit to include the circuit is arranged on the weld cable as taught by Egawa to match an output impedance of an RF power source with an input impedance of remote device (Egawa, col.1, lines 63-64).


Claims 30, and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Furman et al (2005/0199605) in view of Egawa (4975920) as applied to claims above, and further in view of Smart et al (2002/0039388).
Furman, as modified by Egawa, teaches all the limitation as previously sets forth except for claim 30, wherein the transmission assembly is configured to encode the control commands via either narrow band binary PSK (BPSK) or quadrature PSK (QPSK), and claim 47, wherein the transmission assembly is configured to modulate messages onto the frequency corresponding to the carrier wave via phase shift keyed (PSK) modulation.
Regarding claim 30, Smart teaches a similar power cable communication circuit, wherein the transmission assembly is configured to encode the control commands via 
Therefore, It would have been obvious to one ordinary skill in the art at the time of invention was made to modify Furman’s transmission assembly, as modified by Egawa, with quadrature PSK (QPSK) and phase shift keyed (PSK) modulation as taught by Smart for the purpose of providing more power efficient modulation thru the power line transmission assembly and to achieve higher speed data transmission rate with low error rates (Smart, par.7).

Claims 31-32 and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Furman et al (2005/0199605) in view of Egawa (4975920) as applied to claims above, and further in view of Liu (6603221).
Furman, as modified by Egawa, teaches all the limitation as previously sets forth except for claim 31, a noise-reducing capacitor arranged between the first terminal and a second terminal of the power source and claim 32, wherein the noise-reducing capacitor is arranged to perform as a low-pass filter and claim 46, wherein the noise-reducing capacitor is configured to improve signal quality of the encoded control commands by filtering high frequency noise from the carrier wave.
Regarding claim 31, Liu teaches a similar circuit device, a noise-reducing capacitor (C2 as shown in fig.7a and C2’ as shown in fig.7b)  arranged between the first terminal and a second terminal of the power source (P1 or P2 as shown in fig.7a and 
Therefore, It would have been obvious to one ordinary skill in the art at the time of invention was made to modify Furman’s circuit, as modified by Egawa, to include noise-reducing capacitor as taught by Liu in order to further protect the semiconductor switch, by absorbing any surge, shock or noise in the control input signal, thus keeping the system in steadily operations (Liu, col.6, lines 37-39).

Claim 51 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Furman et al (2005/0199605) in view of Egawa (4975920) and Liu (6603221)

For claim 51, Furman teaches system (abstract) (fig.1-8) comprising:
a transmission assembly comprising a first  transceiver (the communication link that is transmitted from element 140 thru the cable 50) configured to encode control commands onto a carrier wave and to transmit the encoded control commands via the carrier wave at a first frequency via a weld cable (50 as shown in fig.1) connected between a welding power source (10)  and a remote welding device (F) (par.28) (examiner notes that the transmission system (140) transmit communication commands 
Furman fails to disclose a noise-reducing capacitor arranged between terminals of the power source, a first LC tank circuit arranged at a first terminal of the power source configured to increase impedance between the  power source and the cable  at the first frequency; and a second LC tank circuit arranged at a second terminal of the remote device configured to increase impedance between the  cable  and the receiver at the first frequency.
Liu teaches a similar circuit device, a noise-reducing capacitor (C2 as shown in fig.7a and C2’ as shown in fig.7b)  arranged between terminals of the power source (P1 or P2 as shown in fig.7a and 7b) (col.18, lines 18-21).
Therefore, It would have been obvious to one ordinary skill in the art at the time of invention was made to modify Furman’s circuit, as modified by Egawa, to include noise-reducing capacitor as taught by Liu in order to further protect the semiconductor switch, by absorbing any surge, shock or noise in the control input signal, thus keeping the system in steadily operations (Liu, col.6, lines 37-39).


Therefore, It would have been obvious to one ordinary skill in the art  at the time of invention was made to modify Furman’s the power circuit to include resonant circuit 
Response to Amendments/Arguments
Applicant's arguments filed 04/12/2021 have been fully considered but they are not persuasive.
Applicant argues that Furman in view of Egawa fails to disclose or suggest the system of claim 25. However, examiner respectfully disagrees with applicant because Furman teaches communication links between two devices welding power source and wire feeder such that a remotely located wire feeder has an input lead connected to the output leads of one of a plurality of remotely located power sources, each of which has a signal receiver for receiving signals with a unique code specific to a given one of the power sources, the receiver on the power source has an output for controlling a parameter or a condition of the power source in accordance with data contained in a signal with a unique code, a transmitter on each of the plurality of power sources is used to transmit on the output lead a coded signal specific to the one power source, a receiver in the wire feeder receives a specific code from only the power source connected to the wire feeder, a circuit in the wire feeder sets the code in the wire feeder transmitter, thus, the wire feeder transmits command signals to only the power source connected to the wire feeder. These command signals have the unique code specific to 
The secondary reference, Egawa teaches, which is used in power communication as shown in fig.2-3 and 5, of communication links between two remotely devices and using circuit called resonant circuit (2 as shown in fig.2 and 3) for increasing the impedance in the cable which improve the power transmission thru communication links between two remotely devices. Therefore, the coded communication links of Furman with resonant circuit for increasing and improving the impedance in the communication link of Egawa results in improving the power transmission in the communication link between two remotely devices.
Furthermore, In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the combination of references Furman with Egawa as discussed in the rejection fully meets all the claimed limitations.  Applicant argues that the prior art, Egawa, is non-analogous art should not be used to establish obviousness. In response to applicant's argument that Egawa is nonanalogous art, it has been held that  a , a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
In this case, the prior art, Egawa, which is used in the power transmission in the communication link between two remotely devices, using circuit called resonant circuit (2 as shown in fig.2 and 3) for increasing the impedance in the cable which improve the power transmission thru communication links between two remotely devices which the same reason the applicant is using for, therefore, it is reasonable that the power transmission in the communication link between two remotely devices of the primary reference, Furman, by including circuit called resonant circuit for increasing the impedance of the secondary reference, Egawa, to achieve efficiency in power transmission thru cable. Therefore, finding that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” device (method, or product) and the results would have been predictable to one of ordinary skill in the art, So, the reference, Egawa, is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-270-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ROBERT J UTAMA/Primary Examiner, Art Unit 3715